IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 941 MAL 2015
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
QU'EED BATTS,                              :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of April, 2016, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the following issues raised by Petitioner:


      1. In Miller v. Alabama, the U.S. Supreme Court outlawed mandatory life
      without parole for juveniles (LWOP), and instructed that the discretionary
      imposition of this sentence should be "uncommon" and reserved for the
      "rare juvenile offender whose crime reflects irreparable corruption."

            i. There is currently no procedural mechanism to ensure that
            juvenile LWOP will be "uncommon" in Pennsylvania. Should
            this Court exercise its authority under the Pennsylvania
            Constitution to promulgate procedural safeguards including
            (a) a presumption against juvenile LWOP; (b) a requirement
            for competent expert testimony; and (c) a "beyond a
            reasonable doubt" standard of proof?

            ii. The lower court reviewed the Petitioner's sentence under
            the customary abuse of discretion standard. Should the
            Court reverse the lower court's application of this highly
            deferential standard in light of Miller?
         2. In Miller, the U.S. Supreme Court stated that the basis for its
         individualized sentencing requirement was Graham's comparison of
         juvenile LWOP to the death penalty. The Petitioner received objectively
         less procedural due process than an adult facing capital punishment.
         Should the Court address the constitutionality of the Petitioner's
         resentencing proceeding?



The Petition for Allowance of Appeal is DENIED with respect to Petitioner’s third stated

issue.




                                   [941 MAL 2015] - 2